DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 2/28/2022 has been entered and thus claims 1-20 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Allowable Subject Matter
 	Regarding claim 1, Lin et al. (US PGPub. 2019/0006437) teaches a display
substrate (10, fig.1) [0026], comprising a first pixel unit (pixel corresponding with A1, fig.
1; hereinafter called A1’) and a second pixel unit (pixel corresponding with Az, fig. 1;
hereinafter called A2’), wherein the first pixel unit (A1’) comprises a first electrode (111,
fig. 1) [0026] and a first light-emitting layer (31, fig. 1) [0029] that are stacked; the
second pixel unit (A2’) comprises a second electrode (112, fig. 1) [0026] and a second
light-emitting layer (32, fig. 1) [0029] that are stacked;
 	an effective light-emitting area (A1, fig. 1) [0024] of the first light-emitting layer
(31) is unequal to an effective light-emitting area (A2, fig. 1) [0024] of the second light-
emitting layer (32). 	But neither Lin nor any other prior art, either alone or in combination, teaches the limitation wherein “in a direction directly facing a display side of the display substrate, a light-reflecting area of the first electrode that is exposed in the first pixel unit is equal to a light-reflecting area of the second electrode that is exposed in the second pixel unit.”

 	Claims 1-20 are allowed.

 	The following is an examiner's statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious
 	a display substrate and a fabrication method of a display substrate wherein “in a direction directly facing a display side of the display substrate, a light-reflecting area of
the first electrode that is exposed in the first pixel unit is equal to a light-reflecting area
of the second electrode that is exposed in the second pixel unit” in combination with “an
effective light-emitting area of the first light-emitting layer is unequal to an effective light-
emitting area of the second light-emitting layer” as recited in claims 1 and 18.

 	Claims 2-17 and 19-20 are also allowed for further limiting and depending upon
allowed claims 1 and 18.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892